Citation Nr: 1214286	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  11-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a stomach disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A copy of the transcript of this hearing has been associated with the claims file. 

The issue of service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma serving onboard an active naval vessel.  

2.  Hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 is not shown in service or thereafter. 

3.  The Veteran experienced symptoms of chronic tinnitus during service and continuous symptoms of tinnitus since separation from service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss of the right and left ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in March 2009, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, complete VCAA notice was provided to the appellant prior to the RO's initial decision in May 2009.  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, or prejudiced the Veteran in any way. 

With regard to the duties to notify and assist a claimant, there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case as the full benefit sought by the Veteran for his claim seeking service connection for tinnitus is granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that a RO letter in March 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c) with regard to the bilateral hearing loss claim.  Service treatment records of the Veteran have been obtained, in addition to an examination.  The Veteran did not report any hearing loss treatment for any clinician, VA and non-VA sources during the post service period.  Moreover, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The record indicates that the Veteran has been provided a VA audiological examination in order to evaluate the nature and etiology of the disorder at issue.  The report from such examination is found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented and there is no indication that the results of the testing of the Veteran's auditory acuity were in any way compromised or other than as shown.  The result of audiological testing by VA in November 2009 did not denote the existence of hearing loss in either ear for VA purposes, i.e., meeting the criteria of 38 C.F.R. § 3.385.  On that basis, further development action is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 
In view of the forgoing, the Board finds that VA has substantially satisfied its duties to notify and assist under the governing law and regulations. 

Legal Criteria - Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system inclusive of a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

A disorder may be service connected if the evidence of record reveals that a veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97. 

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a)("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends that his hearing loss originated in service, specifically during training, his service on board ship, in addition to exposure to the discharge of firearms.  He has asserted continued hearing problems after service which adversely affect his daily activities. 

The DD 214 indicates that the Veteran's military occupational specialty while serving was that of interior communications.  The Veteran testified to the noise exposure he experienced during basic training when exposed to weapons fire, while undergoing training for his duties, and during his service aboard a ship at sea.  The Veteran's account of loud noise exposure during this period is credible and the Board finds that he experienced acoustic trauma in service.   

A review of the service treatment records finds the Veteran had complained in September 1981 of congestion in his right ear with some loss of hearing.  The service clinician noted a build-up of earwax (cerum) in the right ear, which was removed.  There were no further complaints of ear wax or hearing loss.  

In January 1983 the Veteran underwent an audiogram, following exposure in noise duties.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
10
10
LEFT
5
0
0
15
5

In November 1983 his bilateral hearing acuity was again measured by an audiogram.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
10
LEFT
10
10
10
10
5

One year later, in November 1984, when his place of work was described as the IC shop, the Veteran's hearing acuity was tested again.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
15
LEFT
5
0
5
10
15

Finally, his bilateral hearing acuity was tested as part of his January 1985 separation Report of Physical Examination.  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
15
LEFT
5
10
5
10
15

Examination and treatment records disclose that all in-service audiograms were negative for hearing loss of both the right ear and the left ear meeting the criteria of 38 C.F.R. § 3.385.  

The Veteran has reported no post-service medical treatment for his hearing loss.  The only post service audiogram was conducted during the course of a VA examination in November 2009.

On the VA audiological evaluation in November 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
5
5
10
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  These findings are not within the established parameters of 38 C.F.R. § 3.385 for a finding of hearing loss of the right ear or of the left ear for VA purposes. 

Analysis of the record indicates that, despite in-service acoustic trauma, the record fails to identify that the Veteran has a hearing impairment of the right and left ear meeting the criteria of 38 C.F.R. § 3.385 now or at any point during the pendency of his claim.  Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and his account thereof is not incredible.  However, a prerequisite for entitlement to service connection is a showing of current disability and the record fails to identify hearing loss of the Veteran's bilateral ears for VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his bilateral hearing loss is such as to meet the requisites of § 3.385. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed); see also McClain v. Nicholson, 21 Vet. App. 319 (2007)(there is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves).

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of bilateral hearing loss meeting the criteria of 38 C.F.R. § 3.385.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. 
§ 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Service Connection for Tinnitus

The Veteran contends that he has bilateral tinnitus that began during active service.  Service treatment records, including entrance and exit examinations, are silent regarding any complaints, treatment or diagnosis of bilateral tinnitus.  In spite of this silence, the Veteran testified that he has experienced continuous symptoms of tinnitus in service and since separation from service.  

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Therefore, the Board finds that the Veteran experienced chronic symptoms of tinnitus during service and immediately after separation from service. 

During the November 2009 VA examination, the Veteran reported constant bilateral tinnitus that began in service.  The examiner opined that the Veteran's tinnitus was at least as likely as not related to the Veteran's military noise exposure.  The examiner also noted that the Veteran dated the onset to service.  There is no negative opinion or evidence of record to contradict this finding. 

Given the competent and credible evidence of ringing in the ears during active service and the positive nexus opinion relating the Veteran's tinnitus to his service noise exposure, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

The Board finds that further development is necessary before a decision on the merits of the claims seeking service connection for a stomach disorder.  

The Veteran testified that he has received private medical treatment for the claimed stomach disorder.  He generally described heartburn and gastroesophageal reflux disorder (GERD) type symptoms.  The Veteran identified a private clinic located in Cheyenne, Wyoming, called Willow Creek.  Any private treatment reports from this facility or any other clinician may be relevant to the Veteran's appeal.

The Veteran testified to having experienced stomach disorder symptoms in service from basic training onward.  A review of the service treatment reports finds many months of treatment for prostatitis in 1982.  The Board finds that an examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the complete name and address of the private clinic, Willow Creek in Cheyenne, Wyoming, in which he obtained medical treatment for his stomach disorder, per his testimony in September 2011.  Request as well the name and address of any other private clinic that provided medical treatment for this disorder.  Upon the Veteran's completion of signed releases, request any such records.  Document for the claims file any negative responses and inform the Veteran.  

2.  Afford the Veteran a digestive systems examination for the purpose of determining the nature and etiology of his claimed stomach disorder.  The Veteran's VA claims folder should be furnished to the VA examiner for use in the study of this case and the examination report should reflect whether in fact the claims folder was provided and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth. 

The examiner is asked to furnish an opinion as to the following: 

Is it at least as likely as not (50 percent or greater probability) that any stomach disorder assessed originated in service or is otherwise attributable to service.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a direct relationship or causation as to find against any such link.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The examiner is also requested to provide a rationale for each opinion expressed.   

3.  Lastly, readjudicate the Veteran's claim for service connection for a stomach disorder.  If any benefit sought on appeal continues to be denied, the Veteran should be furnished a supplemental statement of the case, including a review of all evidence not previously considered, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


